Appeal by the defendant from an order of the County Court, Dutchess County *767(Hayes, J.), entered June 25, 2003, which, after a hearing pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination designating him a level three sex offender was supported by clear and convincing evidence, based on the facts contained in the presentence investigation report, and the case summary and risk assessment instrument of the Board of Examiners of Sex Offenders (see Correction Law § 168-n; People v Davis, 26 AD3d 364 [2006]; People v White, 25 AD3d 677 [2006], lv denied 6 NY3d 715 [2006]; People v Dickison, 24 AD3d 980, 981 [2005], lv denied 6 NY3d 709 [2006]; People v Moore, 16 AD3d 190, 191 [2005]; People v Overman, 7 AD3d 596, 596-597 [2004]; People v Angelo, 3 AD3d 482 [2004]). Schmidt, J.P., Crane, Santucci and Spolzino, JJ., concur.